



COURT OF APPEAL FOR ONTARIO

CITATION:
Lacey v. Canada (National Defence), 2014 ONCA 315

DATE: 20140422

DOCKET: C57909

Sharpe, Epstein and Pepall JJ.A.

BETWEEN

Aaron William Lacey (aka AWF)

Plaintiff (Appellant)

and

Her
    Majesty the Queen in the Right of Canada as represented by

The Minister of National
    Defence

Defendant (Respondent)

Aaron William Lacey, in person

Joel Levine, for the respondent

Heard: April 17, 2014

On appeal from the judgment of Justice James Ramsay of
    the Superior Court of Justice, dated November 8, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We are satisfied on the basis of this record and upon reading the
    reasons of the motion judge and the evidence he considered that there was a
    proper basis for him to conclude that the security for costs had not been paid
    into court as required by the order of Crane J. Accordingly, the action was
    properly dismissed and we dismiss this appeal.

[2]

Costs to the respondent fixed at $10,000 inclusive of disbursements and
    taxes. We make that award in view of the repeated unfounded public allegations
    of improper conduct levelled against counsel for the respondent.

[3]

We dispense with the need for the appellant to approve the form and
    content of this courts formal order.


